Citation Nr: 0419257	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  01-04 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back disability.
 
3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral ankle 
disability. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disability. 

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hip disability. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from December 1989 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  This case was remanded by the Board in 
October 2003; it was returned to the Board in April 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Initially, the record shows that following the issuance of a 
February 2004 supplemental statement of the case (the last 
supplemental statement of the case on file), but before 
certification of the case to the Board, additional pertinent 
evidence, consisting of a March 2004 statement by the 
veteran's father, was added to the record.  As the veteran 
has not been issued a supplemental statement of the case 
addressing the additional evidence, remand of the case is 
required.  See 38 C.F.R. § 19.31(b)(1) (2003).

The Board also notes that while the RO provided the veteran 
with correspondence (returned by the veteran in March 2004 
under his signature) which arguably advised him of which 
evidence he was responsible for obtaining and which evidence 
VA would obtain in connection with his claims, he has not 
been adequately advised of the information and evidence 
necessary to substantiate his claims.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).

In January 2003, the Board undertook additional development 
measures in the veteran's appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2).  The development measures 
included requesting medical records for the veteran from the 
following VA facilities:  The Syracuse, New York VA Medical 
Center (VAMC); the Canandaigua, New York VAMC; the Buffalo, 
New York VAMC; and the Community Based Outpatient Clinic in 
Oswego, New York.  The Board never obtained a response from 
the above VA facilities (although records obtained from the 
Social Security Administration did contain a number of 
medical records from the Syracuse and Canandaigua 
facilities), and in October 2003 the Board remanded the case 
in light of the decision of the United States Court of 
Appeals for the Federal Circuit in Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (2003).  
Regretfully, the Board did not instruct the RO in the October 
2003 remand to obtain records from the above-referenced VA 
facilities.  Nevertheless, given that VA is considered to 
have constructive knowledge of evidence within VA's control, 
see generally Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Board is of the opinion that records from the above VA 
facilities should be obtained by the RO.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
veteran's claims to reopen the 
issues of service connection for 
schizophrenia, back disability, 
bilateral ankle disability, 
bilateral knee disability and hip 
disability.  The letter should also 
specifically inform the veteran of 
which portion of the evidence is to 
be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf, and a request 
that the veteran provide any 
evidence in his possession that 
pertains to his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should obtain records 
from the following VA facilities for 
the noted periods:  the VAMC in 
Syracuse, New York for the period 
from December 1993 to the present; 
the VAMC in Canandaigua, New York 
for the period from December 1993 to 
the present; the VAMC in Buffalo, 
New York for the period from 
December 1993 to the present; and 
the Community Based Outpatient 
Clinic in Oswego, New York for 1993 
to the present.

3.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and 
VA's implementing regulations found 
at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001).  Then, the RO should re-
adjudicate the issues on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After providing the veteran an opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for submitting information and evidence as set 
forth in 38 U.S.C.A. § 5103(b), if applicable, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


